Shulman, Presiding Judge.
This court having entered on November 24, 1980, a judgment in the above-styled case, 156 Ga. App. 570 (275 SE2d 147), reversing the judgment of the trial court; and the judgment of this court having been reversed on certiorari by the Supreme Court in Hill v. Wooten, 247 Ga. 737 (279 SE2d 227) the judgment heretofore rendered by this court and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Quillian, C. J., and Carley, J, concur.